
	
		I
		112th CONGRESS
		2d Session
		H. R. 6348
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Rogers of
			 Michigan (for himself, Mr. Huizenga of
			 Michigan, Mr. Conyers,
			 Mrs. Miller of Michigan,
			 Mr. Walberg,
			 Mr. Upton, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of the Army to prevent the spread
		  of Asian carp in the Great Lakes and the tributaries of the Great Lakes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asian Carp Prevention Act of
			 2012.
		2.Coordination of
			 efforts to prevent the spread of Asian carpNotwithstanding any other provision of law,
			 the Secretary of the Army shall coordinate and lead the actions of the Federal
			 Government with respect to preventing the spread of Asian carp in the Great
			 Lakes and the tributaries of the Great Lakes.
		3.Authority to
			 prevent the spread of Asian carp
			(a)In
			 generalThe Secretary of the
			 Army may carry out projects to prevent the spread of Asian carp in the Great
			 Lakes and the tributaries of the Great Lakes, including—
				(1)installing
			 electric, acoustic, air bubble, and other barriers;
				(2)applying
			 piscicides;
				(3)improving
			 locks;
				(4)taking actions at
			 the Brandon Road Lock and Dam, Illinois, to prevent the spread of Asian carp;
			 and
				(5)implementing other
			 projects determined necessary by the Secretary.
				(b)Application of
			 other lawWith respect to projects carried out under subsection
			 (a), such projects shall be treated as in compliance with all applicable
			 environmental Federal laws.
			4.Implementation of
			 efficacy study recommendationsThe Secretary of the Army shall implement
			 measures recommended in the efficacy study, or provided in interim reports,
			 authorized under section 3061 of the Water Resources Development Act of 2007
			 (Public Law 110–114; 121 Stat. 1121), with such modifications or emergency
			 measures as the Secretary of the Army determines to be appropriate, to prevent
			 aquatic nuisance species from bypassing the Chicago Sanitary and Ship Canal
			 Dispersal Barrier Project referred to in that section and to prevent aquatic
			 nuisance species from dispersing into the Great Lakes.
		
